Citation Nr: 1643101	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  11-29 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to December 1953 and also had additional service in the National Guard and Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2015, the Board remanded this issue for additional development.

In August 2016, the Veteran testified at a videoconference hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claim file.

The issues of whether new and material evidence has been received to reopen a previously denied claim for service connection for a sleep apnea disability; entitlement to service connection for tinnitus, dementia, unbalanced walking, sciatica, a bilateral foot disability, a bilateral knee disability and vision loss; and entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or by reason of being housebound, have been raised by the record in a January 2016 statement and at his August 2016 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).






FINDING OF FACT

A bilateral hearing loss disability was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current bilateral hearing loss disability is related to active military service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in the Veteran's active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a May 2009 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Relevant medical evidence associated with the claims file consists of service and VA treatment records.  

While some service treatment records from the Veteran's National Guard and Reserve service have been associated with the record, the Board notes that the Veteran's service treatment records from his period of active duty are not associated with the claims file as they are unavailable.  In a case in which a claimant's complete service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  VA informed the Veteran in a September 2009 letter that his service records were unavailable and noted alternative information that he could provide to substitute for his original service records.  In his October 2011 Form 9, the Veteran acknowledged that he was informed that his active duty service treatment records were unavailable, but did not identify any records that could serve as substitutes.  Under these circumstances, the Board finds that VA has fulfilled its duty to attempt to obtain the Veteran's records, and that no further action in this regard is required.

The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

The record also contains the reports of October 2009 and January 2010 VA examinations.  The October 2009 and January 2010 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the evidence of record.  As such, the Board finds that the October 2009 and January 2010 VA examination reports are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As noted above, per the July 2015 Board remand instructions, the Veteran testified at a videoconference hearing in August 2016.  In light of the above, the Board also finds that the RO substantially complied with the July 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran as well as the Veteran's hearing testimony.  Accordingly, the Board finds that no additional RO action to further develop the record on the claim is warranted.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include sensorineural hearing loss may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as sensorineural hearing loss is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Active military, naval, or air service includes any period of active duty or ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or for injury incurred in or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  While hearing loss is a disease, acoustic trauma sustained during a period of ACDUTRA or INACDUTRA would constitute an injury for the purposes of these laws and regulations.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

As a preliminary matter, the Board again notes that the Veteran's service treatment records from his period of active duty are not available and may have been lost.  The RO has made several attempts to locate these records.  It is incumbent upon VA to afford the Veteran's claim heightened consideration due to the unfortunate loss of his service treatment records.  See, e.g., Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Veteran contends that his current hearing loss is the result of his service as he had significant military noise exposure from heavy machinery and trucks when he served with the 271st Armored Infantry Battalion.  He testified that he was informed by the treating physicians that he would have problems with his hearing.  The Veteran also testified that he has had continued trouble with his hearing since his service.  During his time in the Reserve, the Veteran also suffered a shrapnel wound to his neck during a training exercise when he was hit by shrapnel which impacted his hearing.

Audiometric testing in April 1978 during the Veteran's period of Reserve service revealed pure tone thresholds, obtained by air conduction, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
35
25
30
LEFT
10
20
35
35
45


Audiometric testing in July 1982 during the Veteran's period of Reserve service revealed pure tone thresholds, obtained by air conduction, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
15
LEFT
25
20
20
15
45


Audiometric testing in December 1985 during the Veteran's period of Reserve service revealed pure tone thresholds, obtained by air conduction, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
30
LEFT
10
10
20
45
40


Audiometric testing in March 1989 during the Veteran's period of Reserve service revealed pure tone thresholds, obtained by air conduction, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
45
LEFT
10
10
20
40
50


The Veteran underwent a VA audiological examination in October 2009.  The examiner noted that there were no in-service audiograms available for review.  The Veteran reported noise exposure to explosions at close range, gunfire and artillery.  

Audiometric testing in October 2009 revealed pure tone thresholds, obtained by air conduction, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
60
60
70
75
LEFT
20
55
55
60
70

Speech audiometry revealed speech recognition ability of 20 percent in the right ear and of 48 percent in the left ear.  

The examiner noted that she could not determine whether the Veteran's hearing loss was due to military noise exposure without resorting to mere speculation.

The Veteran underwent a VA audiological examination in January 2010.  The examiner noted that an April 1978 audio examination demonstrated mild hearing loss in the right ear and moderate rising hearing loss in the left ear.  The Veteran reported that he had noise exposure due to weapons on the firing range when he was an instructor during his active duty service.  He also reported that during his time in the Reserve, an accidental discharge went off by him.

Audiometric testing in January 2010 revealed pure tone thresholds, obtained by air conduction, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
60
65
75
80
LEFT
25
45
55
65
70

Speech audiometry revealed speech recognition ability of 20 percent in the right ear and of 56 percent in the left ear.  

The examiner opined that the Veteran's bilateral hearing loss was less likely than not related to his military service.  The examiner noted that the Veteran's hearing examinations from 1978 to 1989 during his time in the Reserve showed that his hearing was within normal limits with mild high frequency loss in both ears.  His hearing got progressively worse from 1978 to 1989.  The Veteran's claims file contained no hearing data from his period of active duty.  The examiner indicated that therefore, the Veteran "could have sustained some minor changes in hearing in the higher frequencies while on active duty."  The examiner noted that individuals that are exposed to high levels of noise typically present with a hearing loss in the higher frequencies.  Although the Veteran reported a history of hazardous noise, the audiological evaluation revealed a sloping moderate to severe hearing loss at 1000 Hz and above in both ears.  Therefore, the examiner found that the hearing loss was less likely due to military noise exposure and more likely due to civilian noise exposure, presbycusis, and/or some other etiology.  

Based on the above evidence, the Board finds that service connection for a bilateral hearing loss disability is not warranted.

As shown above, the record shows that the Veteran currently has bilateral hearing loss for VA compensation purposes.  The first element of medical evidence of a current disability is accordingly met. 

Therefore, the question to be decided in the present appeal is whether the current bilateral hearing loss is associated with the Veteran's active duty service or whether it is attributable to an ACDUTRA and/or INACDUTRA injury.  Although his active duty service treatment records are not available, the evidence demonstrates that military noise exposure is conceded.  

None of the treatment records show that the Veteran was diagnosed with bilateral hearing loss to a compensable degree within one year of his active duty service.  

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current bilateral hearing loss disability and the Veteran's conceded in-service noise exposure.  In fact, the only medical opinion of record weighs against the claim as the January 2010 VA examiner determined that it was less likely as not that the Veteran's bilateral hearing loss disability was caused by or a result of military noise exposure.

Significantly, the January 2010 VA examiner conceded that the Veteran "could have sustained some minor changes in hearing in the higher frequencies while on active duty" as the claim file contained no hearing data from his period of active duty.  However, the examiner also noted that while individuals that are exposed to high levels of noise typically present with a hearing loss in the higher frequencies, the Veteran's audiological evaluation revealed a sloping moderate to severe hearing loss at 1000 Hz and above in both ears.  As a result, the examiner found that the hearing loss was less likely due to military noise exposure and more likely due to civilian noise exposure, presbycusis, and/or some other etiology.  Notably, on the Veteran's April 2010 Notice of Disagreement, he indicated that he worked as a truck driver after service.  Although the Veteran noted that he was not exposed to acoustic trauma as his union ensured safe working conditions, it is logical to conclude that post-service work as a truck drive would also involve at least some occupational noise exposure.  

None of the competent medical evidence currently of record refutes these conclusions, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

Regarding the issue of whether the Veteran's current bilateral hearing loss is attributable to an ACDUTRA and/or INACDUTRA injury, the Board notes that the Veteran testified that he suffered a shrapnel wound to his neck during a training exercise when he was hit by shrapnel on his left side which impacted his hearing.  The Veteran is presently service-connected for scars from this in-service incident.  However, the Board notes that while the Veteran was injured on the left side of his neck, there is also no medical opinion relating the Veteran's current bilateral hearing loss to this in-service injury or to any noise exposure during his Reserve duty.  Again, the only medical opinion of record weighs against the claim as the January 2010 VA examiner determined that it was less likely as not that the Veteran's bilateral hearing loss disability was caused by or a result of military noise exposure as the hearing loss was more likely due to civilian noise exposure, presbycusis, and/or some other etiology.

To the extent that the Veteran himself contends that a medical relationship exists between his current claimed bilateral hearing loss disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board finds the question as to the etiology of the Veteran's current bilateral hearing disability is a question that requires medical expertise to answer.  While some symptoms of the disorder may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding its existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed bilateral hearing loss disability and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Given that the most probative opinion is against a finding of a relationship between a claimed bilateral hearing loss disability and service, the Board finds that service connection is not warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


